                                            UUSDC
                                              S D C SSDNY
                                                        D N Y
                                            DDOCUMENT
                                               OC U ME NT
                                            EELECTRONICALLY
                                              L E C T R O NI C A L L Y FI   LE D
                                                                         FILED
                                            DDOC
                                               O C #:#:
UNITED STATES DISTRICT COURT                DDATE        L E D: 3 / 2 7 / 2 0
                                               A T E FIFILED:
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X

UNITED STATES OF AMERICA,               :

                                        :      ORDER
            -against-
                                        :
BYRON BARBER,                                  1:19-cr-451-GHW
                                        :
                         Defendant.
----------------------------------------X

          WHEREAS, the defendant in this criminal matter, BYRON

BARBER, has made an application pursuant to the Bail Reform Act by

letter dated and filed March 27, 2020 (the “Bail Letter”) for release

upon conditions; and,

          WHEREAS, the Government does not oppose the motion; and,

          WHEREAS, the parties have agreed to the conditions of

release set forth in Bail Letter.

          NOW, THEREFORE, IT IS ACCORDINGLY ORDERED that the motion

is hereby GRANTED and that BYRON BARBER shall be released pending his

sentencing upon the following conditions:

     1.   Mr. Barber will post a personal recognize bond in the

amount of $25,000.00 to be co-signed by two (2) financially

responsible persons; and

     2.   Mr. Barber will reside at 94 Conklin Avenue, Apartment 1L,

Brooklyn, New York, and shall not relocate without the prior approval

of Pre-Trial Services; and

     3.   Mr. Barber’s travel is restricted to the Southern and
Eastern Districts of New York; and

     4.   Mr. Barber must surrender any passport he possesses and may

not make application for any new travel documents; and

     5.   Drug testing and treatment shall be administered at the

discretion of Pre-Trial Services if deemed warranted; and

     6.   Mr. Barber shall be subject to supervision as directed by

Pre-Trial Services, and

     7.   Mr. Barber shall not be released until all release

conditions are met.

Dated:    New York, New York
          March 27, 2020

                                        ROTHMAN, SCHNEIDER,
                                             SOLOWAY & STERN, LLP
                                        Attorneys for Byron Barber
                                        100 Lafayette Street
                                        New York, New York 10013
                                        (212) 571-5500


                                  By:             /s/
                                            ROBERT A. SOLOWAY

                                        GEOFFREY BERMAN, ESQ.
                                        United States Attorney



                                  By:             /s/
                                                 AUSA JACOB GUTWILLIG

S O   O R D E R E D:
Date: March 27, 2020



Hon. Gregory H. Woods, U.S.D.J.




                                  2
